Judgment, Supreme Court, New York County (Carol Berk-man, J), rendered December 1, 2004, convicting defendant, upon his plea of guilty, of criminal possession of stolen property in the fourth degree, and sentencing him, as a second felony offender, to a term of IV2 to 3 years, unanimously affirmed.
The court properly denied defendant’s suppression motion without a hearing (see People v Mendoza, 82 NY2d 415 [1993]). Although defendant had ample information, with particular reference to the facts recited at arraignment (see People v Long, 36 AD3d 132 [2006] [codefendant’s appeal]), upon which to make a proper suppression motion, his allegations were insufficient to raise a factual dispute requiring a hearing (see People v Roberts, 23 AD3d 245 [2005], lv denied 6 NY3d 817 [2006]). Defendant’s conclusory claims did not address the People’s allegation that he possessed drugs in the car he was driving, as well as that he acted in concert with his codefendant in other unlawful activity in a store prior to the lawful stop of the car. Concur—Sullivan, J.E, Williams, Gonzalez, Sweeny and Kavanagh, JJ.